department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend c location d national foundation e foundation program g approved grant program u number v number w number x number y dollar_figureamount dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and classified as a private_foundation as defined in sec_509 your letter indicates that you intend to make grants to individuals pursuant to the procedures and requirements set forth in your grant making program the program you will make grants to certain qualified individuals in the area of artistic activities to achieve a specific objective to produce a report or to improve or enhance a literary artistic musical or other similar capacity skill or talent of an individual examples of artistic activities that may be supported include but not limited to the creation of a new piece of dance theater film or written material in this way you continue to further your charitable purpose by supporting the efforts of the artists primarily in the c area but also nationally on a case-by-case basis and allowing such artists to improve or enhance literary artistic musical or other similar capacity skill or talent in the future your grant program may also provide similar support to individuals involved in other creative areas such as architects urban planners or investigative journalism you expect that you will receive u year but you may increase or decrease the number of the grants awarded from time to time v requests each year for grants and will award w to to x grants each the size of the grants will vary on a case-by-case basis but generally will not exceed y except for extraordinary circumstances you will publicize your program primarily through your communications with your existing grantee organizations as well as other organizations currently active in the relevant fields which may not be your grantees you also intend to publicize your grant program on your website all artists authors architects unban planners investigative journalists and individuals with similar expertise are eligible to apply for a grant from your foundation the selection criteria will include e e e a determination and evaluation of the purpose of the grant the merits of the proposal and the relationship of the proposal to your primary areas of focus no prescribed application form is required for the grant a potential grantee may submit a request at any time to your foundation each request must include i ii a description of the purposes for which the funds will be used and a statement relating to the future plans of the applicant evaluation and selection of potential grantees would be done by different individuals your board_of directors an officer of your foundation or your foundation’s executive director each member of your board_of directors your officers and executive director have significant experience in evaluating applications in these funding areas identifying applicants that are likely to succeed in the purpose of the grant requested and analyzing results of the funded program because of your strong reputation as an unbiased evaluator you have been selected by the d to manage and make grants from e the board_of directors or the individuals conducting the evaluation analyze the information submitted and determine the applicant’s likelihood of achieving the purpose for which the grant is sought this analysis includes a determination and evaluation of the purpose of the grant the merit of the proposal the relationship of the proposal to your charitable educational and other exempt purposes in most cases the grant emphasis is based on the ability of an individual to achieve the purpose of the grant and to perform to the full extent of his or her potential in the likelihood that the grant will enable the individual to engage in meaningful or beneficial activity that might not otherwise be possible directors or individuals conducting the evaluation then determine whether the grant will be awarded the board_of grant recipients are selected pursuant to an objective and non-discriminatory selection process this selection generally is made without reference to a group of candidates because you believe that the review and evaluation process you have developed will result in the selection of only those individuals who are exceptionally qualified to be beneficiaries of your program grant or who are particularly suited to effectuate the purpose of the grant each individual who satisfies the criteria is eligible to receive a grant however none of your officers or directors or any other person who is a disqualified_person with respect to your foundation and no relative or close business or personal associate of any individuals involved in the selection process shall be eligible to receive a grant your procedure as described in the current request differs from the procedures described in g your previously approved grant program first g required board_of directors approval of each grant to an individual the current procedure in contrast permits each member of the board_of directors the foundation’s officers and the executive director to approve a grant under the program second g required each application to be accompanied by a statement of financial need and a supporting financial document your current grant program will not include this requirement you believe that the current procedure will allow you to respond more efficiently to requests for funding from qualified individuals and expand the scope of potential grantees to include all artists authors architects unban planners investigative journalists and individuals with similar expertise you will enter into a written_agreement with each grantee under the program which includes specific instructions to the grantee regarding the use of your grant funds the format of this specific written_agreement is in development the grant awarded to grantees will be made in one or more payments directly to the recipient with specific instructions for_the_use_of the funds recipients will submit reports to you describing how the funds have been used including a final report when the funds have been spent in full when the required reports are delinquent or if there is indication of any possible diversion of funds you will send a follow-up request as a part of your investigation into the use of the funds if satisfactory reports are not received after a reasonable_time you will attempt to recover the funds while conducting the investigation you will withhold any further payments until any delinquent reports have been submitted if it is determined that a diversion has occurred no further payments will be made to the grantees no grants are renewable under the program however individuals are permitted to apply for additional grants for new activities in future years any such subsequent application would be evaluated pursuant to the program’s standard processes and procedures and no priority will be given to any individuals that have been funded previously by you you will comply with all relevant record keeping requirements maintain records in connection with the program you will identifying the award recipient demonstrating the recipient is an individuals who is not a disqualified_person with respect to you within the meaning of code sec_4946 or is otherwise disqualified from receiving a grant under the program and specifying the amount and purpose of each grant you will also retain all follow-up information regarding progress reports any suspension of grants and any investigations of possible diversion of grant funds sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois g lerner director exempt_organizations enclosure notice a redacted copy of this letter
